From - Bobbie Sao. Haven Loans po #& 7AZO1z

 

 

| v
St les Units S060 FM BS (4 Resumen t Tecas FOS

 

 

Ren Cle,k Bradly, | May aS, ROR
LD weld youd duet helo ai ‘

 

Cro. Aeron 2: 17- avi.

__United. States. Courts—

 

 

Southern Distrigt of Texas
FILED

 

Hove's “He. Srtchees _ MAY 2°7 2095
David J. Bradley, Clerk af Gouit

L Cled oz. ~ le Carpe Choeb WDiois-Geu, Gor) Action

 

Zl7-avu-72 . tts au aw] Aether ow disaremationd,
Qek— alee type ch b etree lh. ot Conte ct “The, eo action

 

Cev-r~4>D bowed Pe on. Cr “Vnwegoncdea Len Sig feat
eQet wndds tid A bes / Collis CGO ”

 

 

 

 

LOohwt's gees Sn Neus

 

The Toxins Atterney Goculs Atfeansy Gay

 

Cor belle der elo WttekeS erdqew 4 anisienhe) He

 

Brews hollering, Logetimacty ", 28cm Torun ily

 

Uthat TL nreced

 

 

 

@O “Phere wins ur Bus 23, el] a. “Tel ~ Con Dy pee
to ach Mas, suds El(pordewe pew ues AteonayS KHEA,
bolle awd A Le Pot made r-— ob ag ‘arena doc!
Com abr, with te Ot XL warnrAck crstclscndt wask
oul Re cut Ww tees Sore aw aajnction exly,

 

Q Do ved have any anwkiof Hi Ass
33, F017 Tel- coh hue? U 7

GD
 

Mur, Suwdee E(\waqhen tol(d Actlenne y Wo, ley - ad
vale Cro a yo Seton anQ fhe “Stole” wos noe

 

(sasnena Vy to a eos [_ pore Lo — wise ten,

 

Terus attecuey C29 , ley sel, yes youn henwrs sleo_

 

 

Can as lr a ibivetron we haa ve pawn Vy
Agama 2 fd Vue” 7Orw ,

 

C7

“a=

 

 

This ~SWisse_ stermay Cnloello 325 ca fle 5% Cue.
tnoerdor/m el Tyree iv Grd ef a_~ladeo tes Si a
“ST Ay! WV, 200. gette_ gue eet shay while

_ Hart O.bs05 /GalliwY Case LS tu ES Coca
Wen) She's Te ype te jot awotlen stay

 

ClealZ Coracl/ My : |
| __ out goons kewed lere_-b look —
oD edhere— Lf, Aale jew ds look, THs wat wre -

 

Cone tha. bat Teves Ate roy Co-Gefls. hat, wine shy

 

C2) (Ped Sh dl fe poo a7 , yt here slen | is L

brivasy ob up.
YJ }

 

| “uy be cod. (| kbp i

 

Both he ia
# JOFOIF
Stiles be -
306 FM 35 (4.
777E5
 

 

3 -
Cn. St
Ad SSI

TFIIO S.

oO EE

WE mn .

Cee >
TNs.

= Dawd Herver nee

1 ORT HOUSTON 7 ee

 

mye aint fhe rs wey, OS, coe os
kD PEE CY RAED es ty aan
- Lg Cheortty VER/ R re
ae pA Tn Se ‘e
aanraaae

United States Courts
Soulnere District of Texas
Fl L 6. BD

Clee Ie ee :

Southern ey ok eee
PO. G/oro |
720

g,_ David J. Bradley, Clerk of Court

PPEOEEOLO fp lO Deseo al Deer aelab ley
